



Exhibit 10.1


Lattice Semiconductor Corporation
111 SW 5th Avenue, Suite 700
Portland, OR 97204
March 7, 2018
Lion Point Capital, LP
250 West 55th Street, 33rd Floor
New York, NY 10019
Attn:    Irshad Karim


Gentlemen:


This letter (this “Agreement”) constitutes the agreement between (a) Lattice
Semiconductor Corporation (“Company”) and (b) Lion Point Capital, LP (“Lion
Point”) and each of the other related Persons (as defined below) set forth on
the signature pages to this Agreement (collectively with Lion Point, the “Lion
Point Group”). The Lion Point Group and each of its Affiliates (as defined
below) and Associates (as defined below) are collectively referred to as the
“Investors.” Company and the Lion Point Group are collectively the “Parties.”


1.Appointment of New Directors; Director Slate. Within five business days
following the execution of this Agreement, Company’s Board of Directors (the
“Board”) and all applicable committees of the Board will take all action
necessary to (a) increase the size of the Board to 11 members; and (b) appoint
James P. Lederer, John E. Major and Krishna Rangasayee (collectively, the “New
Directors”) as directors of Company. Company agrees that the Board and all
applicable committees of the Board will take all action necessary to (i) reduce
the size of the Board to nine members as of Company’s 2018 Annual Meeting of
Stockholders (the “2018 Annual Meeting”); and (ii) nominate nine individuals
(including the New Directors) for election at the 2018 Annual Meeting on
Company’s slate of nominees standing for election at the 2018 Annual Meeting.


2.Solicitation by Company. Company will recommend that Company’s stockholders
vote, and will solicit proxies, in favor of the election of the New Directors at
the 2018 Annual Meeting and otherwise support the New Directors for election in
a manner no less rigorous and favorable than the manner in which Company
supports its other director nominees.


3.2018 Annual Meeting. Company will hold the 2018 Annual Meeting no later than
June 15, 2018, unless the Board determines, after discussing (through its
Chairman or other authorized representative) the matter in good faith with Lion
Point, to postpone such date.


4.Committee Matters.


(a)Nominating and Audit Committees. Within three business days following their
appointment to the Board, the Board and all applicable committees of the Board
will take all action necessary to appoint at least one New Director to each of
the Nominating and Governance Committee and the Audit Committee. The chairman of
each of the Nominating and Governance Committee and the Audit Committee will be
designated by the Board.


(b)Compensation Committee. Within 10 days following the appointment of the New
Directors to the Board, the Board and all applicable committees of the Board
will take all action necessary to cause the Compensation Committee to be
composed of four directors consisting of two of the New Directors and two
directors serving on the Board as of the date of this Agreement. The chairman of
the Compensation Committee will be designated by the Board.


(c)Compensation Committee Charter. Company agrees that the Board will consult
with Lion Point regarding an amendment to the Compensation Committee’s charter.





--------------------------------------------------------------------------------





5.Replacement Directors. If (a) either of Messrs. Lederer or Major (or any
Replacement Director (as defined below) replacing either individual) is unable
or unwilling to serve as a director or ceases to be a director, resigns as a
director or is removed as a director prior to the expiration of the Restricted
Period (as defined below) and (b) at such time the Lion Point Group beneficially
owns shares (which shares are determined to be Net Long Shares (as defined
below)) representing in the aggregate at least the lesser of 5% of Company's
then outstanding common stock and 6,168,284 shares (subject to adjustment for
stock splits, reclassifications, combinations and similar adjustments) (such
amount the "Minimum Ownership Threshold"), then Lion Point will have the ability
to recommend one or more replacement director candidates in accordance with this
paragraph 5 (any such replacement director candidate, when appointed to the
Board, will be referred to as a “Replacement Director”). Any Replacement
Director must (i) be reasonably acceptable to the Board (such acceptance not to
be unreasonably withheld); (ii) qualify as “independent” pursuant to Nasdaq
Stock Market listing standards; (iii) have the relevant financial and business
experience to be a director of Company; (iv) satisfy the publicly disclosed
guidelines and policies with respect to service on the Board; and (v) be
independent of Lion Point (for the avoidance of doubt, the nomination by Lion
Point of such person to serve on the board of any other company will not (in and
of itself) cause such person to not be deemed independent of Lion Point). The
Nominating and Governance Committee will make its determination and
recommendation regarding whether a proposed Replacement Director meets the
foregoing criteria within 10 business days after (A) such proposed Replacement
Director has submitted to Company a fully completed copy of Company’s standard
director & officer questionnaire; and (B) representatives of the Board have
conducted one or more customary interviews of such proposed Replacement
Director. Company will use its reasonable best efforts to conduct any interviews
contemplated by this paragraph 5 as promptly as practicable, but in any case,
assuming reasonable availability of the proposed Replacement Director, within 10
business days after Lion Point’s submission of such proposed Replacement
Director. If the Nominating and Governance Committee does not accept a person
recommended by Lion Point as the Replacement Director, then Lion Point will have
the right to recommend additional replacement director candidates whose
appointment will be subject to the Nominating and Governance Committee
recommending such person in accordance with the procedures described above. Upon
the recommendation of a proposed Replacement Director by the Nominating and
Governance Committee, the Board will vote on the appointment of such proposed
Replacement Director to the Board no later than five business days after the
Nominating and Governance Committee’s recommendation of such proposed
Replacement Director. If the Board does not appoint a proposed Replacement
Director to the Board pursuant to this paragraph 5, then the Parties will
continue to follow the procedures of this paragraph 5 until a Replacement
Director is elected to the Board. Upon a Replacement Director’s appointment to
the Board, the Board and all applicable committees of the Board will take all
necessary action to appoint such Replacement Director to any committee of the
Board of which the replaced director was a member immediately prior to such
director’s resignation or removal. Effective upon the appointment of a
Replacement Director to the Board, such Replacement Director will be considered
a New Director for all purposes of this Agreement. It is agreed that Meera Rao
is acceptable to the Nominating and Governance Committee and the Board for
purposes of being selected as a Replacement Director.


6.Compliance with Laws and Company Policies. Lion Point understands that Company
may request that the New Directors agree in writing, during the term of any
service as a director of Company, to (a) comply with all laws, policies,
procedures, processes, codes, rules, standards and guidelines applicable to
members of the Board, including Company’s code of conduct, insider trading
policy, Regulation FD policy, related party transactions policy and corporate
governance guidelines, in each case as amended from time to time; and (b) keep
confidential all confidential information of Company and not disclose to any
third party (including the Investors, unless Company and the Investors have
entered into a confidentiality agreement pursuant to which the New Directors are
permitted to communicate confidential information of Company with the Investors)
any discussions or matters considered in meetings of the Board and its
committees (unless such discussion or matters have been previously disclosed
publicly by Company).


7.No Fiduciary Restriction. Notwithstanding anything to the contrary in this
Agreement, the New Directors, during their respective terms of service as a
director of Company, will not be prohibited from acting in their respective
capacities as a director or from complying with their fiduciary duties as a
director of Company (including voting on any matter submitted for consideration
by the Board, participating in deliberations or discussions of the Board, and
making suggestions or raising any issues or recommendations to the Board).





--------------------------------------------------------------------------------





8.Director Benefits. Each New Director will be entitled to the same director
benefits as other members of the Board, including (a) compensation for his or
her service as a director and reimbursement for his or her expenses on the same
basis as all other non-employee directors of Company; (b) equity-based
compensation grants and other benefits, if any, on the same basis as all other
non-employee directors of Company; and (c) the same rights of indemnification
and directors’ and officers’ liability insurance coverage as the other
non-employee directors of Company as such rights may exist from time to time.


9.Voting Commitment by the Investors. During the Restricted Period, at each
annual or special meeting of Company’s stockholders at which a proposal is
included relating to the election or removal of directors, Lion Point will, and
will cause the other Investors to, (a) cause all Voting Securities beneficially
owned by them to be present for quorum purposes; and (b) vote all Voting
Securities beneficially owned by them on any proposals relating to the election
or removal of directors in a manner that is consistent with the recommendation
of the Board. At the 2018 Annual Meeting, Lion Point will, and will cause the
other Investors to, (i) cause all Voting Securities beneficially owned by them
to be present for quorum purposes; and (ii) vote all Voting Securities
beneficially owned by them (A) in favor of all of Company’s nominees; (B) in
favor of the ratification of the appointment of KPMG LLP as Company’s
independent registered public accounting firm for the fiscal year ending
December 31, 2018; (C) in accordance with the Board’s recommendation with
respect to Company’s “say-on-pay” proposal; and (D) in accordance with the
Board’s recommendation with respect to any other proposal presented at the 2018
Annual Meeting. Notwithstanding the prior sentence, if, as of the date of the
2018 Annual Meeting, Institutional Shareholder Services Inc. (“ISS”) and Glass
Lewis & Co., LLC (“Glass Lewis”) both recommend a vote “against” or “abstain” on
Company’s “say-on-pay” proposal or any other proposal presented at the 2018
Annual Meeting (other than any proposal relating to the election or removal of
directors), then Lion Point and the other Investors will be permitted to vote in
accordance with the ISS and Glass Lewis recommendations on that proposal.


10.Standstill. During the Restricted Period, none of the Investors will, and
Lion Point will cause the principals, directors, general partners, officers,
employees, agents and representatives of each Investor not to, in any way,
directly or indirectly (in each case, except as expressly permitted by this
Agreement):


(a)with respect to Company or the Voting Securities, (i) make, participate in or
encourage any “solicitation” (as such term is used in the proxy rules of
Securities and Exchange Commission (the “SEC”)) of proxies or consents with
respect to the election or removal of directors or any other matter or proposal;
(ii) become a “participant” (as such term is used in the proxy rules of the SEC)
in any such solicitation of proxies or consents; (iii) seek to advise, encourage
or influence any Person with respect to the voting or disposition of any Voting
Securities; or (iv) initiate, encourage or participate, directly or indirectly,
in any “vote no,” “withhold” or similar campaign;


(b)initiate, propose or otherwise “solicit” (as such term is used in the proxy
rules of the SEC) Company’s stockholders for the approval of any shareholder
proposal, whether made pursuant to Rule 14a-4 or Rule 14a-8 promulgated under
the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise, or cause
or encourage any Person to initiate or submit any such shareholder proposal;


(c)with respect to Company or the Voting Securities, (i) communicate with
Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) pursuant to
the Exchange Act; (ii) participate in, or take any action pursuant to, or
encourage any Person to take any action pursuant to, any type of “proxy access”;
or (iii) conduct any nonbinding referendum or hold a “stockholder forum”;







--------------------------------------------------------------------------------





(d)(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board; (ii) nominate or propose the nomination of, or
recommend the nomination of, or encourage any Person to nominate or propose the
nomination of or recommend the nomination of, any candidate to the Board; or
(iii) seek, alone or in concert with others, or encourage any Person to seek,
the removal of any member of the Board, it being understood that nothing in this
Agreement will prevent Lion Point or its Affiliates or Associates from taking
actions in furtherance of identifying director candidates in connection with
Company’s 2019 Annual Meeting of Stockholders (the “2019 Annual Meeting”) so
long as such actions do not create a public disclosure obligation for Lion Point
or Company and are not publicly disclosed by Lion Point or its representatives,
Affiliates or Associates and are undertaken on a basis reasonably designed to be
confidential and in accordance in all material respects with Lion Point’s normal
practices in the circumstances;


(e)(i) call or seek to call a special meeting of stockholders, or encourage any
Person to call a special meeting of stockholders; (ii) act or seek to act by
written consent of stockholders; or (iii) make a request for any stockholder
list or other similar Company records;


(f)other than solely with other Investors with respect to Voting Securities now
or subsequently owned by them, (i) form, join (whether or not in writing),
encourage, influence, advise or participate in a partnership, limited
partnership, syndicate or other group, including a “group” as defined pursuant
to Section 13(d) of the Exchange Act, with respect to any Voting Securities
(other than any group comprised solely of Investors); (ii) deposit any Voting
Securities into a voting trust, arrangement or agreement, other than any such
voting trust, arrangement or agreement solely among the members of the Lion
Point Group and otherwise in accordance with this Agreement; or (iii) subject
any Voting Securities to any voting trust, arrangement or agreement, other than
any such voting trust, arrangement or agreement solely among the members of the
Lion Point Group and otherwise in accordance with this Agreement;


(g)(i) make any offer or proposal (with or without conditions) with respect to
any merger, acquisition, recapitalization, restructuring, disposition or other
business combination involving any Investor and Company; (ii) solicit a third
party to, on an unsolicited basis, make an offer or proposal (with or without
conditions) with respect to any merger, acquisition, recapitalization,
restructuring, disposition or other business combination involving Company, or
publicly encourage, initiate or support any third party in making such an offer
or proposal; or (iii) publicly comment on any proposal regarding any merger,
acquisition, recapitalization, restructuring, disposition or other business
combination with respect to Company by a third party prior to such proposal
becoming public;
(h)other than through non-public communications with Company that would not
reasonably be expected to trigger public disclosure obligations for any Party,
make or disclose any statement regarding any intent, purpose, plan or proposal
with respect to the Board, Company or its management, policies, affairs or
assets, or the Voting Securities or this Agreement, that is inconsistent with
the provisions of this Agreement, including any intent, purpose, plan or
proposal that is conditioned on, or would require, the waiver, amendment,
nullification or invalidation of any provision of this Agreement, or take any
action that could require Company to make any public disclosure relating to any
such intent, purpose, plan, proposal or condition;


(i)institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this paragraph 10, it being
understood that this paragraph 10(i) will not prevent any Investor from
(A) bringing litigation to enforce the provisions of this Agreement; (B) making
counterclaims with respect to any proceeding initiated by, or on behalf of,
Company against an Investor; (C) bringing bona fide commercial disputes that do
not relate to the subject matter of this Agreement; or (D) complying with a
validly issued legal process;


(j)take any action in support of, or make any proposal or request that
constitutes controlling, changing or influencing the Board or management of
Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board, other than as expressly
permitted under this Agreement;





--------------------------------------------------------------------------------





(k)sell, offer or agree to sell to any third party, through swap or hedging
transactions, derivative agreements or otherwise, any voting rights decoupled
from the underlying Voting Securities held by the Investors;


(l)other than with other Investors, knowingly encourage, or enter into any
agreements, understandings or arrangements (whether written or oral) with, or
advise, finance or assist, any Person in connection with any activities that the
Investors would otherwise be prohibited from undertaking pursuant to this
Agreement; or


(m)acquire, offer, agree or propose to acquire, whether by purchase, tender or
exchange offer, through the acquisition of control of another Person, by joining
a partnership, limited partnership, syndicate or other group, including a
“group” as defined pursuant to Section 13(d) of the Exchange Act, through swap
or hedging transactions, or otherwise, any securities of Company or any rights
decoupled from the underlying securities of Company that would result in the
Investors in the aggregate owning, controlling or otherwise having any
beneficial or other ownership interest (including, for purpose of this
calculation, all Voting Securities that such Person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional and including economic ownership pursuant to a cash settled call
option or other derivative security, contract or instrument primarily related to
the price of Voting Securities) of more than 14.9% of the then-outstanding
Voting Securities.


11.Non-Disparagement. Subject to applicable law, each of the Parties covenants
and agrees that, during the Restricted Period, it and its respective Affiliates,
Associates, subsidiaries, officers, key employees, general partners and
directors will not in any way publicly criticize, disparage, call into disrepute
or otherwise defame or slander the other Party or such other Party’s Affiliates,
Associates, subsidiaries, successors, assigns, officers (including any current
or former officer of such other Party or its subsidiaries), directors (including
any current or former director of such other Party or its subsidiaries),
employees, stockholders, agents, attorneys or representatives, or any of their
businesses, products or services, in any manner that would reasonably be
expected to damage the business or reputation of such other Party or its
businesses, products or services, subsidiaries, Affiliates, successors, assigns,
officers (or former officers), directors (or former directors), employees,
stockholders, agents, attorneys or representatives. This paragraph 11 will not
apply to any statement made in connection with any action to enforce this
Agreement.


12.No Compensation Arrangements. The Investors will not, directly or indirectly,
compensate or agree to compensate the New Directors for their service as a
director of Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement) or other form of compensation directly
or indirectly related to Company or its securities.


13.Additional Agreements: Company agrees that the Board and all applicable
committees of the Board shall take all necessary actions, effective no later
than immediately following the execution of this Agreement, to determine, in
connection with their initial appointment as a director and nomination by
Company at the 2018 Annual Meeting, that each of Messrs. Lederer, Major and
Rangasayee is deemed to be (i) a member of the Incumbent Board (as such term is
defined in the definition of “Change in Control” under the Change in Control
Agreements between Company and each of its named executive officers) and (ii) a
member of the Board as of the beginning of any applicable two-year measurement
period for the purposes of the definition of “Change of Control” under Company’s
2013 Incentive Plan, “Change in Control” under Company’s Amended Director Plan,
and any related plans or agreements of Company that refer to the 2013 Incentive
Plan’s and Amended Director Plan’s definitions of “Change of Control” or “Change
in Control”).


14.Compliance with this Agreement. Lion Point will cause the other Investors to
comply with the terms of this Agreement and will be responsible for any breach
of the terms of this Agreement by any Investor, in each case whether or not such
Investor is a party to this Agreement.







--------------------------------------------------------------------------------





15.Public Disclosure.


(a)Press Release. On the date of this Agreement, Company and the Lion Point
Group will announce this Agreement by means of the press release in the form
attached as Exhibit A (the “Press Release”). Except as otherwise permitted in
this Agreement, neither Company nor the Lion Point Group will (and the Lion
Point Group will cause the Investors not to) make any public statements with
respect to the matters covered by this Agreement (including in any filing with
the SEC, any other regulatory or governmental agency, any stock exchange or in
any materials that would reasonably be expected to be filed with the SEC) that
are inconsistent with, or otherwise contrary to, the statements in this
Agreement or the Press Release.


(b)Form 8-K. Company will promptly prepare and file with the SEC a Current
Report on Form 8-K (the “Form 8-K”) reporting the entry into this Agreement. All
disclosure in the Form 8-K will be consistent with this Agreement. Company will
provide Lion Point and its counsel with a reasonable opportunity to review and
comment on the Form 8-K prior to filing, and will consider in good faith any
changes proposed by Lion Point or its counsel.


(c)Amended Schedule 13D. The Lion Point Group will promptly prepare and file
with the SEC an amendment to its Schedule 13D (the “Amended Schedule 13D”) with
respect to Company reporting the entry into this Agreement. All disclosure in
the Amended Schedule 13D will be consistent with this Agreement. The Lion Point
Group will provide Company and its counsel with reasonable opportunity to review
and comment on the Amended Schedule 13D prior to filing, and will consider in
good faith any changes proposed by Company or its counsel.


16.Definitions. As used in this Agreement, the term (a) “Person” will be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and will include Persons who become Affiliates of any
Person after the date of this Agreement; (c) “Associate” has the meaning set
forth in Rule 12b-2 promulgated under the Exchange Act and will include Persons
who become Associates of any Person after the date of this Agreement, but will
exclude any Person not controlled by or under common control with the related
Person; (d) “beneficially own,” “beneficially owned” and “beneficial ownership”
has the meaning set forth in Rule 13d-3 promulgated under the Exchange Act;
(e) “business day” means any day other than a Saturday, Sunday or a day on which
the Federal Reserve Bank of San Francisco is closed; (f) “Net Long Shares” will
be limited to the number of shares of Company’s common stock beneficially owned
by any Person (as determined under Rule 13d-3 promulgated under the Exchange
Act), (g) “Restricted Period” means the period from the date of this Agreement
until the earlier of (i) 11:59 p.m., Pacific time, on the day that is 15
business days prior to the deadline for the submission of stockholder
nominations of directors and business proposals for the 2019 Annual Meeting; and
(ii) the date that is 100 days prior to the first anniversary of the 2018 Annual
Meeting; and (h) “Voting Securities” means the shares of Company’s common stock
and any other securities of Company entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for,
such shares or other securities, whether or not subject to the passage of time
or other contingencies.


17.Interpretations. The words “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation.” The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to in this Agreement means, unless
otherwise indicated, such agreement, instrument, law, rule or statute as from
time to time amended, modified or supplemented. The measure of a period of one
month or year for purposes of this Agreement will be the day of the following
month or year corresponding to the starting date. If no corresponding date
exists, then the end date of such period being measured will be the next actual
day of the following month or year (for example, one month following February 18
is March 18 and one month following March 31 is May 1).







--------------------------------------------------------------------------------





18.Representations of the Lion Point Group. Each member of the Lion Point Group,
severally and not jointly, represents that (a) its authorized signatory set
forth on the signature page to this Agreement has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind such member; (b) this Agreement
has been duly authorized, executed and delivered by it and is a valid and
binding obligation of such member, enforceable against it in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (c) this Agreement does not and will not violate any law, any order
of any court or other agency of government, its organizational documents or any
provision of any agreement or other instrument to which such member or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever; and (d) as of the date of this
Agreement, it has not, directly or indirectly, compensated or agreed to
compensate any New Director for his or her service as a director of Company with
any cash, securities (including any rights or options convertible into or
exercisable for or exchangeable into securities or any profit sharing agreement
or arrangement) or other form of compensation directly or indirectly related to
Company or its securities. The Lion Point Group represents that as of the date
of this Agreement, it is the beneficial owner of an aggregate of 7,664,095
shares of Company’s common stock.


19.Representations of Company. Company represents that this Agreement (a) has
been duly authorized, executed and delivered by it and is a valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (b) does not require the approval of the stockholders of Company;
and (c) does not and will not violate any law, any order of any court or other
agency of government, Company’s certificate of incorporation or bylaws, each as
amended from time to time, or any provision of any agreement or other instrument
to which Company or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any material lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever.


20.Specific Performance. Each Party acknowledges and agrees that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach of
this Agreement, (a) the Party seeking specific performance will be entitled to
injunctive and other equitable relief, without proof of actual damages; (b) the
Party against whom specific performance is sought will not plead in defense that
there would be an adequate remedy at law; and (c) the Party against whom
specific performance is sought agrees to waive any applicable right or
requirement that a bond be posted. Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies available at law or in equity.


21.Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement
constitutes the only agreement between the Parties with respect to the subject
matter of this Agreement and it supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written. This Agreement binds, and
will inure to the benefit, of the Parties and their respective successors and
permitted assigns. No Party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations under this Agreement
without the prior written approval of the other Party. Any purported transfer
requiring consent without such consent is void. No amendment, modification,
supplement or waiver of any provision of this Agreement will be effective unless
it is in writing and signed by the affected Party, and then only in the specific
instance and for the specific purpose stated in such writing. Any waiver by any
Party of a breach of any provision of this Agreement will not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Agreement. The failure of a Party to insist upon
strict adherence to any term of this Agreement on one or more occasions will not
be considered a waiver or deprive that Party of the right to insist upon strict
adherence to that term or any other term of this Agreement in the future.





--------------------------------------------------------------------------------





22.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable,
and this Agreement will otherwise be construed so as to effectuate the original
intention of the Parties reflected in this Agreement. The Parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.


23.Governing Law; Forum. This Agreement is governed by and will be construed in
accordance with the laws of the State of Delaware. Each of the Parties
(a) irrevocably and unconditionally consents to the exclusive personal
jurisdiction and venue of the Court of Chancery of the State of Delaware and any
appellate court thereof (unless the federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware and any appellate court thereof will have exclusive personal
jurisdiction); (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(c) agrees that it will not bring any action relating to this Agreement or
otherwise in any court other than the such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
Parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 25 or in such
other manner as may be permitted by applicable law, will be valid and sufficient
service thereof.


24.Waiver of Jury Trial. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF
THEM. No Party will seek to consolidate, by counterclaim or otherwise, any
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived.


25.Third Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other Person.


26.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for in, and all legal process in regard to, this
Agreement will be in writing and will be deemed validly given, made or served
(i) upon receipt, when delivered personally; (ii) upon confirmation of receipt,
when sent by email (but only if such confirmation is not automatically
generated); or (iii) one business day after deposit with a nationally recognized
overnight delivery service. The addresses for such communications are as
follows. At any time, any Party may, by notice given in accordance with this
paragraph 25 to the other Parties, provide updated information for notices
pursuant to this Agreement.


(a)If to Company:


Lattice Semiconductor Corporation
111 SW 5th Avenue, Suite 700
Portland, OR 97204
Attn:    General Counsel
Email:    byron.milstead@latticesemi.com







--------------------------------------------------------------------------------





with a copy (which will not constitute notice) to:


Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Attn:    Michael S. Ringler
Douglas K. Schnell
Fax:    (650) 493-6811
Email:    mringer@wsgr.com, dschnell@wsgr.com


(b)If to the Lion Point Group:


Lion Point Capital, LP
250 West 55th Street, 33rd Floor
New York, NY 10019
Attn:    Irshad Karim
Email:    ikarim@lionpoint.com


with a copy (which will not constitute notice) to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attn:    Andrew Freedman
Fax:    (212) 451-2222
Email:    afreedman@olshanlaw.com


27.Representation by Counsel. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts of this Agreement exchanged among the Parties will be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.


28.Counterparts. This Agreement and any amendments to this Agreement may be
executed in one or more textually-identical counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. Any such counterpart, to the extent delivered by fax or .pdf, .tif,
.gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original executed counterpart and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party may raise the use of an Electronic Delivery to deliver a
signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of an Electronic Delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent such defense relates to lack of authenticity.


29.Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.


[Signature page follows.]





--------------------------------------------------------------------------------





Very truly yours,
LATTICE SEMICONDUCTOR CORPORATION
By:    /s/ Byron W. Milstead    
Name:    Byron W. Milstead
Title:    Corporate Vice President and
General Counsel


ACCEPTED AND AGREED
as of the date written above:


LION POINT CAPITAL, LP


By:    Lion Point Holdings GP, LLC
General Partner


By:    /s/ Didric Cederholm    
Name:    Didric Cederholm
Title:    CIO


LION POINT MASTER, LP


By:    Lion Point Capital GP, LLC
General Partner


By:    /s/ Didric Cederholm    
Name:    Didric Cederholm
Title:    CIO


LION POINT CAPITAL GP, LLC


By:    /s/ Didric Cederholm    
Name:    Didric Cederholm
Title:    CIO


LION POINT HOLDINGS GP, LLC


By:    /s/ Didric Cederholm    
Name:    Didric Cederholm
Title:    CIO


DIDRIC CEDERHOLM


/s/ Didric Cederholm    


JIM FREEMAN


/s/ Jim Freeman    







